a Ww bv

1 A tr

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.1 Page 1 of 21

Kimberly A. Kamel, WSBA No. 30041
Maximillian K. Archer, WSBA No. 54081
WITHERSPOON KELLEY

422 W. Riverside Ave., Ste. 1100
Spokane, WA 99201

Telephone: (509) 962-5265

Facsimile: (509) 458-2728
kak@witherspoonkelley.com
mka@witherspoonkelley.com

Counsel for Plaintiff VMRD, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

VMRD, INC., a Washington corporation,

NO.
Plaintiffs,
Vv. COMPLAINT
PIVETDX, INC., a Washington (Violation of the Defend Trade

corporation, SAMPATH SRIKANTH and} Secrets Act of 2016; Violation of
DANA SRIKANTH, individually and as | Washington's Uniform Trade Secrets

husband and wife, and JOANNA Act; Breach of Contract; Tortious
RZEPKA and GRZEGORZ RZEPKA, Interference with Contract and
individually and as husband and wife, Business Expectancy; Breach of
Fiduciary Duties; and Injunctive
Defendants. Relief)

 

 

The Plaintiff, VMRD, Inc., a for profit corporation, organized under the laws
of the State of Washington, by and through its undersigned counsel, alleges, avers,

and states:

COMPLAINT: 1 Wk WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
& WwW

aI HN wr

10
1]
12
Is
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.2 Page 2 of 21

I. THE PARTIES & THEIR RELATIONSHIPS WITH ONE ANOTHER

1.1 The Plaintiff, VMRD, Inc. ("VMRD"), is a family-owned, USDA-
licensed veterinary diagnostics and products company that has operated out of
Pullman, Washington since 1981.

1.2 Among other business lines, VMRD manufactures vialed reagents for
biological testing; VMRD does so by (i) sourcing empty vials; (ii) sourcing or
manufacturing the vial contents; (iii) sourcing vial caps; (iv) sourcing and printing
labels; and (v) using VMRD's machinery to fill, cap, and label the vials so they are
ready for use.

1.3. Until recently, VMRD has manufactured vialed reagents for use in
veterinary medicine; however, in response to the COVID-19 pandemic VMRD
retrofit its manufacturing line to create ready-to-use specimen vials for use in
COVID-19 testing for humans.

1.4 Creating vials for COVID-19 testing was (and remains) a profitable
business line for VMRD.

1.5 The Defendant, Sampath Srikanth, DVM, PhD ("Dr. Srikanth"), was
hired as VMRD's at-will Vice President of Products on or about May 18, 2015.

1.6  Asaresult of the events giving rise to this suit, VMRD terminated Dr.

Srikanth on or about June 9, 2020.

ares Wie WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
aos DT UH Se WH Oh

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.3 Page 3 of 21

1.7. Dr. Srikanth and his wife, Defendant Dana Srikanth, (collectively, the
"Srikanths") are a marital community residing together in Pullman, Washington.

1.8 The Defendant, Joanna Rzepka, PhD ("Dr. Rzepka"), was formally
hired as an at-will, full-time Research Scientist by VMRD on or about January 2,
2013

1.9 Asaresult of the events giving rise to this suit, VMRD terminated Dr.
Rzepka on or about June 9, 2020.

1.10 Dr. Rzepka and her husband, Defendant Grzegorz Rzepka,
(collectively, the "Rzepkas") are a marital community residing together in Pullman,
Washington.

1.11 In or about March 2020, opportunities arose for VMRD to expand its
production of specimen vials for COVID-19 testing; however, Drs. Srikanth and
Rzepka acted in concert to prevent VMRD from fully capitalizing on the
opportunities.

1.12 Drs. Srikanth and Rzepka became aware of these opportunities solely
because of their employment with VMRD, solely through their interactions with
VMRD's vendors and customers, and solely in their capacity as employees and
agents for VMRD.

1.13. In May 2020, Drs. Srikanth and Rzepka formed the Defendant

PIVETDX, Inc. ("PIVETDX") as a Washington State for profit corporation.

a Wik WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
~~)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.4 Page 4 of 21

1.14 Dr. Srikanth, Dr. Rzepka, and their spouses are owners and operators
of PIVETDX.

1.15 PIVETDX's principal place of business is located in Pullman,
Washington — approximately 5 miles from VMRD.

1.16 Neither Dr. Srikanth nor Dr. Rzepka informed VMRD's management
that they had formed PIVETDX.

1.17 Since its formation, PIVETDX has manufactured vials with the same
solution used for COVID-19 testing as VMRD.

1.18 Since its formation, PIVETDX has taken and usurped opportunities to
manufacture additional vials for COVID-19 testing — the very opportunities that
Drs. Srikanth and Rzepka caused VMRD not to capitalize on during their
employment.

1.19 Drs. Srikanth and Rzepka have misappropriated VMRD's trade secrets
and confidential information and used those secrets and information to all five of
the Defendants’ benefit —- and to VMRD's detriment.

Il. JURISDICTION AND VENUE

2.1 This action arises under the Defend Trade Secrets Act of 2016, 18

U.S.C. § 1836 (the "DTSA"); this action, therefore, presents a federal question

over which the Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

— Wik WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax; 509.458.2728

 
10
11
12
13
14
15
16
17
18
19
20
Zl
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.5 Page 5 of 21

2.2 All claims and causes of action in this action arise from a common
nucleus of operative fact; the Court, therefore, has supplemental jurisdiction over
VMRD's state law claims pursuant to 28 U.S.C. § 1367, and all claims and causes
of action asserted herein are part of the same case or controversy under Article III
of the United States Constitution.

2.3 Venue properly lies within the Eastern District of Washington
pursuant to 28 U.S.C. § 1391(b)(1), (c), and (d), as all of the Defendants reside
within the Eastern District of Washington.

2.4 Venue properly lies with this Court pursuant to 28 U.S.C. §
1391(b)(2) because all or substantially all of the pertinent acts occurred within the
Eastern District of Washington.

2.5 The Court has general personal jurisdiction over the Defendants, as all
of the Defendants reside within the State of Washington.

2.6 The Court also has specific personal jurisdiction over the Defendants
because all of the conducts and transactions that are relevant to this action occurred

within the State of Washington.

COMPLAINT: 5 ie WITHERSPOON: KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
ao ns a

10
1]
12
13
14
15
16
17
18
1g
20
21
22
23
24
Zo
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.6 Page 6 of 21

Ill. FACTS

A. SINCE 1981, VMRD HAs BEEN OWNED By, AND AN EMPLOYER OF,
FAMILIES IN PULLMAN, WASHINGTON.

3.1 VMRD was formed in 1981, by D. Scott Adams and Travis McGuire;
since then, the company has been solely owned by the Adams family.

3.2 Since its formation, VMRD has been a member of the business
community in Pullman, Washington.

3.3. VMRD provides jobs for over 50 professionals in the Pullman,
Washington area.

B. |THE LONGHORN PROJECT.

3.4 Longhorn Vaccines & Diagnostics, LLC ("Longhorn") is the company
that brought the COVID-19 testing opportunity to VMRD.

3.5 Longhorn and VMRD first encountered, and became familiar with,
one another at various trade shows and conferences.

3.6 Inorabout March 2020, Longhorn informed VMRD that its patented
preservative solution was being used to safely test humans for COVID-19.
Longhorn further explained that it could not fill vials with the solution fast enough
to meet the demand, and proceeded to ask if VMRD would agree to manufacture

and distribute vials of the solution.

——— ue WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax; 509.458.2728

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.7 Page 7 of 21

3.7 QOnor about April 1, 2020, VMRD contacted Longhorn and agreed to
vial and distribute the solution for Longhorn at $1.50 per vial (the "Longhorn
Project").

3.8 Over the course of the next three weeks, VMRD built machines by
hand to effectively manufacture vials of Longhorn's solution.

3.9 Onor about April 27, 2020, VMRD manufactured the first 21,500
vials.

3.10 VMRD hired approximately 73 workers from a temp agency to assist
with the Longhorn Project.

3.11 By early-May 2020, VMRD had fine-tuned its operation such that it
was manufacturing and distributing 300,000 vials per week with the solution.

3.12 VMRD grossed approximately $1,800,000.00 from the Longhorn
Project alone in the month of May 2020. In its nearly 40-year history, VMRD had
never grossed more in one month.

3.13 Because of the lucrative nature of the Longhorn Project, VMRD
agreed to pay Dr. Srikanth a bonus equal to five percent of the net profit. VMRD
also granted Dr. Srikanth the discretion to award three percent of the net profit to
other helpful VMRD employees, namely, Dr. Rzepka. Dr. Srikanth exercised this

discretion to award two percent of the net profit to Dr. Rzepka.

COMPLAINT: 7 Wye WITHERSPOON: KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
oo sa DO WF Bf

oo

10
11
12
13
14
15
16
Ly
18
19
20
21
22
23
24

26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.8 Page 8 of 21

C. Drs. SRIKANTH AND RZEPKA DEFECT FROM VMRD To ForM PIVETDX.

3.14 Shortly after VMRD commenced the Longhorn Project in April 2020,
Drs. Srikanth and Rzepka conspired to usurp from VMRD additional vial filling
opportunities under the Longhorn Project.

3.15 Drs. Srikanth and Rzepka formed PIVETDX with their spouses and
acted in concert to: (1) copy VMRD's confidential vendor list; (2) contact at least
two of the confidential vendors; (3) prevent Longhorn from executing contracts
with VMRD; and (4) incorporate VMRD's profit and loss projections and business
plan into an excel spreadsheet outlining PIVETDX's operational plan.

3.16 During this time, VMRD considered leasing additional facilities to
manufacture more vials for Longhorn. One of the facilities considered by VMRD
is the one now being used by PIVETDX. VMRD also considered using a different
type of vial to increase its supply for Longhorn.

3.17 When presented with these plans and opportunities, Dr. Srikanth
advised VMRD leadership that it could not, and should not, grow its operations.
VMRD trusted Dr. Srikanth; deferred to his judgment and expertise as VP of
Products; and, as a consequence, VMRD did not pursue any of these opportunities

further.

COMPLAINT: 8 te WITHERSPOON: KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509,458,2728

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.9 Page 9 of 21

3.18 In or about May 2020, Drs. Srikanth and Rzepka discreetly offered to
replicate VMRD's operation and to manufacture additional vials of solution for
Longhorn at $1.50 per vial.

3.19 In early-June 2020, VMRD held an executive meeting in which it
discussed acquiring more space and a strong desire to ramp up its operations under
the Longhorn Project.

3.20 At the executive meeting, Dr. Srikanth advised VMRD that he was
unsure how long the Longhorn Project would continue and expressed a desire to
wind down the Longhorn Project.

3.21 On or about June 5, 2020, Longhorn agreed to commit over
$3,000,000.00 to Dr. Srikanth, Dr. Rzepka, and their new vialing operation:
PIVETDX.

3.22 Upon information and belief, in early-June 2020, while still employed
at VMRD, Defendants leased, or made plans to lease, the same Pullman facility
that VMRD once considered using and began manufacturing vials under the name
PIVETDX.

3.23 The vials being filled by the Defendants are vials that VMRD could
have, and would have, manufactured for Longhorn had the Defendants not

unlawfully interfered.

ee Wie WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.10 Page 10 of 21

D. TERMINATION OF DRS. SRIKANTH AND RZEPKA.

3.24 Dr. Rzepka's at-will employment as a Research Scientist for VMRD
began on or about January 2, 2013, when she duly executed the Employment,
Confidentiality, and Invention Assignment Agreement attached hereto as Exhibit
A (the "Rzepka Agreement").

3.25 The terms of the Rzepka Agreement are hereby incorporated into this
Complaint and alleged by reference.

3.26 Dr. Srikanth's at-will employment as VMRD's Vice President of
Products began on or about May 18, 2015, when Dr. Srikanth executed the
Employment, Confidentiality, and Invention Assignment Agreement attached
hereto as Exhibit B (the "Srikanth Agreement").

3.27 On June 9, 2020, VMRD terminated Drs. Rzepka and Srikanth for
their actions complained of herein.

3.28 During their respective exit meetings, Drs. Srikanth and Rzepka
acknowledged their involvement with PIVETDX, as well as their intention to
manufacture vials with Longhorn's solution.

IV. CLAIMS
A. | BREACH OF CONTRACT (DRS. RZEPKA AND SRIKANTH).
4.1 VMRD hereby re-alleges and re-states the allegations above.

4.2 The Srikanth and Rzepka Agreements are valid and enforceable.
ARR AER & wk WITHERSPOON:KELLEY
Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
oO CO SS DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.11 Page 11 of 21

4.3 Drs. Rzepka and Srikanth are unlawfully disclosing confidential
VMRD information to other persons and companies, including, but not limited to,
Defendants Grzegorz Rzepka, Dana Srikanth, and PIVETDX.

4.4 Drs. Rzepka and Srikanth are unlawfully using and otherwise
misappropriating confidential VMRD information for their own benefit and to
VMRD's diettinend

4.5 While still employed at VMRD, Drs. Rzepka and Srikanth unlawfully

interfered with VMRD's business. Such interfering activities include, but are not

limited to:
€ Usurping a multi-million-dollar vial manufacturing opportunity
with Longhorn;
e Preparing to open and/or opening a vial manufacturing facility
five miles from VMRD's principal place of business;
e Contacting VMRD's confidential vendors and/or clients;
e Falsely advising VMRD that it should not grow its operations
and manufacture more vials for Longhorn;
e Using the confidential methods, designs, and procedures that
VMRD used to build vial manufacturing machines in order to
purchase and/or modify their own machines to manufacture
vials for Longhorn
e Preventing Longhorn from executing contracts with VMRD for
the Longhorn Project;
® Soliciting business from Longhorn; and
ee Wk WITHERSPOON-KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.12 Page 12 of 21

° Soliciting each other to work at PIVETDX.

4.6 Drs. Srikanth and Rzepka are currently engaged in the interfering and
unlawful conduct described in Paragraph 4.5 of this Complaint.

4.7 Upon information and belief, Drs. Rzepka and Srikanth took and/or
unlawfully recreated VMRD's property, including, not limited to, VMRD's vendor
list and the business plan and profit and loss projection referenced in Paragraph
3.15 of this Complaint.

4.8 Dr. Srikanth's foregoing conduct constitutes willful, deliberate, and
material breaches of the Srikanth Agreement. VMRD specifically alleges, without
limitation, that Dr. Srikanth breached Paragraphs 2, 4, 5, 7, and 8 of the Srikanth
Agreement.

4.9 Dr. Rzepka's foregoing conduct constitutes willful, deliberate, and
material breaches of the Rzepka Agreement. VMRD specifically alleges, without
limitation, that Dr. Rzepka breached Paragraphs 2, 4, 5, 7, and 8 of the Rzepka
Agreement.

4.10 Dr. Srikanth's breaches of contract caused damages requiring
injunctive relief and money damages in an amount to be proven at trial.

4.11 Dr. Rzepka's breaches of contract proximately caused damages

requiring injunctive relief and money damages in an amount to be proven at trial.

re ee Wik WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax; 509.458.2728

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.13 Page 13 of 21

B. BREACH OF FIDUCIARY DUTIES (DR. SRIKANTH).

4.12 VMRD hereby re-alleges and re-states the allegations above.

4.13 Dr. Srikanth owed a fiduciary duty of loyalty, care, and good faith to
VMRD as its VP of Products.

4.14 Dr. Srikanth breached his fiduciary duties by usurping VMRD's
corporate opportunities and by engaging in the conduct alleged in Paragraphs 4.3-
4.7 of this Complaint.

4.15 By breaching his fiduciary duties, Dr. Srikanth proximately caused
damages requiring injunctive relief and money damages in an amount to be proven
at trial.

C. |TORTIOUS INTERFERENCE (ALL DEFENDANTS).

4.16 VMRD hereby re-alleges and re-states the allegations above.

4.17 The Rzepkas, the Srikanths, and PIVETDX (collectively,
"Defendants") owe VMRD a duty not to interfere with VMRD's business contracts
and expectancies.

4.18 WVMRD has, and had at all relevant times herein, a contract to
manufacture and distribute vials for Longhorn.

4.19 VMRD has, and had at all relevant times herein, a business
expectancy with Longhorn with a probability of future economic benefit to

VMRD.

esinni Waxtiea Wie WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458,2728

 
& WwW Ww

Oo oo ~~) GDA tr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.14 Page 14 of 21

4.20 Defendants knew of VMRD's contract with Longhorn.

4.21 Defendants knew that VMRD reasonably expected to derive future
economic benefits from its relationship Longhorn.

4.22 By engaging in the conduct alleged in Paragraphs 4.3-4.7 of this
Complaint, Defendants intentionally induced Longhorn to commit over a million
dollars to their unlawful vialing operation.

4.23 But for Defendants' intentional interference, Longhorn would have
made the foregoing commitment to VMRD, as opposed to any of the Defendants.

4.24 Defendants' intentional interference was by improper means and for
an improper purpose.

4.25 Defendants’ intentional interference caused VMRD damages requiring
injunctive relief and money damages in an amount to be proven at trial.

D. VIOLATION OF THE FEDERAL DEFEND TRADE SECRETS ACT (ALL
DEFENDANTS).

4.26 VMRD hereby re-alleges and re-states the allegations above.

4.27 In the course of its business, VMRD compiled trade secret
information relating to its business, know-how, customer information, information
regarding the skills and compensation of Plaintiff's employees, information

regarding potential customers, financial information, operating information, and

COMPLAINT: 14 ie WITHERSPOON:KELLEY

Attorneys & Counselors

422 W, Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
10
1]
12
13
14
15
16
[7
18
19
20
21
22
23
24
25
26
zy

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.15 Page 15 of 21

information regarding VMRD's corporate opportunities (collectively, "VMRD's
Trade Secrets").

4.28 VMRD's Trade Secrets specifically include, without limitation,
VMRD's business relationship with Longhorn, the nature of the Longhorn Project,
VMRD's vendors, and the processes and machinery used to manufacture vials with
Longhorn's solution.

4.29 Defendants retained, used, disclosed, and otherwise misappropriated
VMRD's Trade Secrets, thereby violating the Federal Defend Trade Secrets Act of
2016, 18 U.S.C. § 1836.

4.30 Drs. Srikanth and Rzepka had a duty to maintain the secrecy of
VMRD's Trade Secrets.

4.31 Drs. Srikanth and Rzepka had a duty to safeguard and maintain
VMRD's Trade Secrets for the exclusive benefit of VMRD.

4.32 Dana Srikanth, Grzegroz Rzepka, and PIVETDX unlawfully acquired
VMRD's Trade Secrets.

4.33 Dana Srikanth, Grzegroz Rezpka, and PIVETDX knew that they
acquired, and are now using, VMRD's Trade Secrets by improper means,
specifically, by way of Drs. Srikanth's and Rzepka's unlawful disclosure and use of

same.

COMPLAINT: 15 Wk WITHERSPOON: KELLEY

Attorneys & Counselors

422 W, Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
ao ~s a

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.16 Page 16 of 21

4.34 VMRD made reasonable efforts to maintain the secrecy of its Trade
Secrets.

4.35 VMRD did not expressly or impliedly consent to allow Defendants to
retain, use, disclose, or otherwise misappropriate its Trade Secrets.

4.36 VMRD's Trade Secrets derive independent economic value, actual or
potential, from not being generally known to the public.

4.37 VMRD suffered damages for actual loss caused by Defendants'
misappropriation of VMRD's Trade Secrets.

4.38 Defendants are unjustly enriched by misappropriating VMRD's Trade
Secrets. VMRD is entitled to restitution for this unjust enrichment.

4.39 In lieu of damages measured by any other methods, damages caused
by Defendants' misappropriation may be measured by the imposition of liability for
a reasonable royalty for Defendants' unauthorized disclosure and/or use of
VMRD's Trade Secrets.

4.40 Defendants willfully and maliciously disclosed, used, and otherwise
misappropriated VMRD's Trade Secrets. VMRD is entitled to recover double its
actual damages pursuant to 18 U.S.C. § 1836(b)(3)(C).

4.41 Defendants willfully and maliciously disclosed, used, and otherwise
misappropriated VMRD's Trade Secrets. VMRD is entitled to an award of its

reasonable attorneys' fees pursuant to 18 U.S.C. § 1836(b)(3)(D).

COMPLAINT: 16 ine WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
Ay

oOo CO SY DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.17 Page 17 of 21

4.42 Unless enjoined and restrained by this Court, Defendants and others
acting in concert with them will proceed with the complained of acts.

4.43 Because of the difficulty of measuring both damages and future harm,
VMRD has an inadequate remedy at law and is therefore entitled to an order
enjoining the conduct of Defendants and others acting in concert with them.

E. VIOLATION OF WASHINGTON'S UNIFORM TRADE SECRETS ACT (ALL
DEFENDANTS).

4.44 VMRD hereby re-alleges and re-states the allegations above.

4.45 Defendants violated Washington's Uniform Trade Secrets Act, RCW
19.108 et seq. for the same reasons set forth in Paragraphs 4.27 — 4.36 of this
Complaint. VMRD therefore specifically re-alleges and re-states these allegations.

4.46 VMRD suffered damages for actual loss caused by Defendants’
misappropriation of VMRD's Trade Secrets.

4.47 Defendants are unjustly enriched by misappropriating VMRD's Trade
Secrets. VMRD is entitled to restitution for this unjust enrichment.

4.48 Defendants willfully and maliciously disclosed, used, and otherwise
misappropriated VMRD's Trade Secrets. VMRD is entitled to an award of
reasonable attorneys’ fees under RCW 19.108.040.

4.49 In lieu of damages measured by any other methods, damages caused

by Defendants' misappropriation may be measured by the imposition of liability for

Tee Wie WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
oo a1 DO A OB

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.18 Page 18 of 21

a reasonable royalty for Defendants’ unauthorized disclosure and/or use of
VMRD's Trade Secrets.

4.50 Defendants willfully and maliciously disclosed, used, and otherwise
misappropriated VMRD's Trade Secrets. VMRD is entitled to recover double its
actual damages pursuant to RCW 19.108.030.

4.51 Unless enjoined and restrained by this Court, Defendants and others
acting in concert with them will proceed with the complained of acts.

4.52 Because of the difficulty of measuring both damages and future harm,
VMRD has an inadequate remedy at law and therefore is entitled to an order
enjoining the conduct of Defendants and others acting in concert with them.

F.  — INJUNCTIVE RELIEF.

4.53 VMRD hereby re-alleges and re-states the allegations above.

4.54 VMRD is likely to succeed on the merits of its claims, and the balance
of equities between the parties and the public interest weighs in favor of the
issuance of a preliminary and/or permanent injunction against Defendants.

4.55 By engaging in the conduct alleged in Paragraphs 4.3, 4.4, 4.5, 4.6,
and 4.27 — 4.36 of this Complaint, Defendants are causing VMRD to suffer
irreparable harm in various ways, including, but not limited to:

& The continued disclosure, use, and misappropriation of its
confidential and/or proprietary information, e.g., VMRD's

Bees as Wie WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
10
uy
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.19 Page 19 of 21

vendor list and process for manufacturing vials with Longhorn's
solution;

e Using the confidential methods, designs, and procedures that
VMRD used to build vial manufacturing machines from scratch
in order to purchase and/or modify their own machines to
manufacture vials for Longhorn;

e The loss of a multi-million-dollar business opportunity with
Longhorn; and

€ The possible solicitation and employment of other current
VMRD employees.

4.56 Unless restrained by this Court, Defendants will continue the
complained of acts.

4.57 Because of the difficultly of measuring both damages and future
harm, VMRD has an inadequate remedy at law and is entitled to an order enjoining
the conduct of Defendants.

V. PRAYER FOR RELIEF

WHEREFORE, VMRD prays for judgment as follows:

i, That VMRD be awarded money damages against Defendants in an
amount to be proven at trial;

2. That VMRD's actual damages be determined, doubled, and awarded
to VMRD if Defendants willfully and maliciously violated the Washington
Uniform Trade Secrets Act (the "WUTSA") and Federal Defend Trade Secrets Act

(the "DTSA"):
cous Mavis Wik WITHERSPOON:KELLEY
Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.20 Page 20 of 21

3. That VMRD be awarded its reasonable attorney fees if Defendants
willfully and maliciously violated the WUTSA and DTSA;
4. That, in lieu of actual damages, VMRD be awarded a reasonable
royalty for Defendants’ unauthorized disclosure and use of VMRD's Trade Secrets;
5. | That VMRD be awarded restitution in the amount of Defendants'
unjust enrichment from disclosing, using, and otherwise misappropriating VMRD's
Trade Secrets;
6. | That Defendants be permanently enjoined from:
i, Retaining VMRD's Trade Secrets and be ordered
to return that information and any keys or

passwords needed to access same;

i. Using, disclosing, or otherwise misappropriating
VMRD's Trade Secrets;

ii. Soliciting, offering employment to, or employing
current VMRD employees;

iv. Rescinding any offers of employment made to
current VMRD employees;

V. Destroying or disposing of VMRD's property
currently in Defendants' possession or control;

vi. Manufacturing vials for Longhorn; and

vii. Interfering with VMRD's business relationship
with Longhorn.

COMPLAINT: 20 Wik WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone; 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00240-TOR ECFNo.1 filed 07/02/20 PagelD.21 Page 21 of 21

a

That VMRD be awarded its costs and disbursements and such other

relief as the Court may deem just and equitable.

DATED this 2nd day of July, 2020.

COMPLAINT: 21

WITHERSPOON * KELLEY

a2

Kintberly A. Kamel, WSBA No. 30041
Maximillian K. Archer, WSBA No. 54081
Attorneys for VMRD, Inc.

ue WITHERSPOON:KELLEY

Attorneys & Counselors

422 W. Riverside Avenue, Suite 1100 Phone: 509.624.5265
Spokane, Washington 99201-0300 Fax: 509.458.2728

 
